Citation Nr: 0726924	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-20 206A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  
This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.
REMAND

This case involves a rebuilt claims folder.  In an August 
2002 notarized statement, the veteran's Company Commander 
during service, Colonel J.R.B. reported that the veteran was 
injured during a parachute jump at Fort Campbell, Kentucky in 
1957.  It was stated by the writer that he also participated 
in the exercise and that the veteran injured his left knee 
and was treated with a cast.  The veteran submitted his 
personal jump log reflecting 30 jumps from 1956 to 1959, with 
no notation of any injury.  Available service medical 
records, including the separation examination report, do not 
reflect the presence of left knee pathology.

A VA consultation note, dated in September 2002, reflects the 
veteran's history of a left knee injury following a parachute 
jump in 1957.  X-rays confirmed the presence of degenerative 
changes, and degenerative joint disease of the left knee was 
diagnosed.  The examiner opined that based on the veteran's 
history, his condition is at least as likely as not related 
to the injury that he reported he had while serving on active 
duty.  There is no indication that the examiner reviewed the 
claims folder or any other clinical evidence prior to 
offering the opinion.  

The veteran has not been afforded a VA examination.  In light 
of the evidence, the Board is of the opinion that the veteran 
should be provided with a VA examination to determine the 
etiology of any left knee disability, and whether it is 
related to service.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of any left 
knee disability.  Complete testing should 
be performed and the claims folder should 
be made available to the examiner for 
review.  For each left knee disability 
found, the examiner is asked to offer an 
assessment as to whether there is a 50 
percent probability or greater that it is 
related to service, or in the case of 
arthritis, was manifested to a compensable 
degree within the first post service year.  
The examiner should review the entire 
claims folder and reconcile any findings 
with the service medical records, 
including the separation examination 
report and the September 2002 opinion from 
the VA physician.  A rationale for any 
conclusions reached should be included.  

2.  Thereafter, VA should review the 
veteran's claim.  If any benefit remains 
denied, VA should issue a supplemental 
statement of the case to the veteran and 
his representative, and provide an 
appropriate opportunity for him or his 
representative to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


